[caretprofitsinterestawar001.jpg]
CARET PERFORMANCE INCENTIVE PLAN PROFITS INTEREST AWARD AGREEMENT This Profits
Interest Award Agreement (this “Agreement”), is made on this ___ day of
_________, 20__ (hereinafter referred to as the “Date of Grant”), among CARET
Ventures LLC, a Delaware limited liability company (“CARET Issuer”), Safehold
Inc. (the “Company”), Safehold Operating Partnership LP (the "Partnership"),
CARET Management Holdings LLC (“Management LLC”), and ________________ (the
“Participant”). R E C I T A L S: WHEREAS, CARET Issuer has adopted the CARET
Performance Incentive Plan (the “Plan”), a copy of which is attached hereto as
Exhibit A, which Plan is incorporated herein by reference and made a part of
this Agreement (capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth in the Plan or the Limited Liability
Company Agreement of CARET Management Holdings LLC dated as of August 16, 2018
(“LLC Agreement”, a copy of which is attached hereto as Exhibit B), as
applicable); WHEREAS, the purpose of the Plan is to assist the Company in
attracting, retaining, motivating, and rewarding certain officers, directors,
employees and consultants of the Company, its subsidiaries and their respective
Affiliates, including SFTY Manager LLC (the "Manager") and its managers,
members, officers and key employees, and promoting the creation of long-term
value for stockholders of the Company by closely aligning the interests of such
individuals with those of such stockholders; WHEREAS, CARET Issuer has issued to
the Partnership certain equity ownership interests denominated as “CARET Units”
(“CARET Units”) under the Limited Liability Agreement of CARET Issuer (“CARET
LLC Agreement”), which the Partnership in turn has contributed to Management
LLC; WHEREAS, the Participant is employed by or otherwise provides services to
the Company, including without limitation the Partnership, Manager, iStar Inc.
(the parent company of Manager), CARET Issuer, and/or an Affiliate of any of the
foregoing for the benefit of the Company; and WHEREAS, the Managing Member of
CARET Issuer, and the board of directors of the Company, or a committee thereof,
has determined that it would be in the best interests of the Company and its
Affiliates to cause Profits Interests in Management LLC (“Management Profits
Interests”) to be granted to the Participant pursuant to the Plan and the terms
and conditions set forth herein. NOW THEREFORE, in consideration of the mutual
covenants hereinafter set forth, the parties hereto agree as follows:



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar002.jpg]
1. Grant of Management Profits Interests. (a) Management Profits Interests.
Subject to the terms and conditions of the Plan and this Agreement, Management
LLC hereby grants to the Participant an award of Management Profits Interests
(the “Granted Interests”) in the amount set forth below, subject to adjustment
as provided in the Plan, this Agreement or the LLC Agreement. Amount of
Management Percentage of Total Authorized Profits Interest Granted Management
Profits Interests ______ ______% The Granted Interests are non-voting, but have
certain limited consent rights as set forth in the LLC Agreement. (b)
Distributions. Distributions in respect of the Granted Interests that have
become vested in accordance with this Agreement shall be made to the Participant
in accordance with the provisions of this Agreement and the LLC Agreement. (c)
Approval of Company Stockholders. Notwithstanding anything to the contrary
contained herein, the award of the Granted Interests being made hereby is
conditioned, in its entirety, on the approval of the Plan by the stockholders of
the Company. The Company shall present the Plan to its stockholders for approval
on or before December 31, 2019. If such stockholder approval has not been
obtained by such date, this Agreement and the award of the Granted Interests
shall automatically terminate, with no liability of either party hereto, other
than liability for a breach of this Agreement by either party occurring prior to
such termination. 2. Vesting. The Granted Interests shall vest in accordance
with the vesting schedules set forth on Exhibit C attached hereto. 3. Effect of
Termination of Employment. The treatment of a Participant’s Granted Interests
upon termination of employment shall be as set forth below: (a) if Participant
is terminated for Cause or resigns voluntarily, all Granted Interests that have
not vested as of the date of termination or resignation shall be automatically
forfeited; (b) if Participant is terminated without Cause or as a result of
death or Disability, all Granted Interests shall continue to vest in accordance
with Exhibit C. 4. Rights as Holder of Management Profits Interests. The
Participant shall be the record owner of the Granted Interests, subject to the
vesting provisions set forth herein, unless and until such Granted Interests are
forfeited pursuant to Section 3 hereof or transferred in accordance with Section
7 hereof and the LLC Agreement, and as record owner shall be entitled to all
rights of a holder of Management Profits Interests of Management LLC as provided
in this Agreement, the Plan and the LLC Agreement.



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar003.jpg]
5. Repurchase Upon Change in Control; Appointment of Holders Representative. (a)
The provisions of the Plan regarding the Company’s right to repurchase CARET
Units upon a Change in Control shall apply to the Granted Interests and
underlying CARET Units. (b) The Participant hereby agrees that if the
Participant elects to be a Disputing Holder, as such term is defined in the
Plan, with respect a determination by the Company of the Fair Market Value of
Granter Interests or CARET Units in connection with a repurchase by the Company
of Granted Interests or CARET Units upon a Change in Control, as set forth in
the Plan, the Participant hereby irrevocably designates Jay Sugarman as the
"Holders Representative" under the Plan, with the full power and authority to
exercise the rights and duties of the Holders Representative under the Plan on
behalf of the Participant; provided, however, that the foregoing designation
shall have no effect if Mr. Sugarman (or his representative) notifies the
Participant that Mr. Sugarman is unable or unwilling to serve as the Holders
Representative, in which case the Participant, together with the other Disputing
Holders, shall select an alternative Holders Representative by action of a
majority of the Disputing Holders, as contemplated by the Plan. The Participant
hereby agrees that Mr. Sugarman shall have no liability to the Participant for
any action or failure to act in his capacity as the Holders Representative. 6.
Representations of the Participant. The Participant hereby represents and
warrants as follows: (a) Understanding the Investment Risks of the Granted
Interests. The Participant understands that: i. The Granted Interests represent
a highly speculative investment, and there can be no assurance as to the success
of CARET Issuer in its business; ii. The Granted Interests cannot be transferred
except in very limited circumstances in accordance with the provisions of the
LLC Agreement, and at present, no market for the Granted Interests exists and it
is not anticipated that a market for the Granted Interests will develop in the
future; iii. The Granted Interests may be worthless; and iv. Ownership of the
Granted Interests may result in taxable income to the Participant without a
corresponding cash or in-kind distribution. (b) Understanding of the Nature of
the Granted Interests and CARET Units. The Participant understands and agrees
that:



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar004.jpg]
i. Neither the Granted Interests nor the CARET Units held by Management LLC will
be registered under the Securities Act of 1933 and the rules and regulations
promulgated thereunder (the “Securities Act”), or any applicable state
securities laws and, they are being issued in reliance upon certain exemptions
contained in the Securities Act and applicable state securities laws, and the
representations and warranties of the Participant contained herein are essential
to any claim of exemption by CARET Issuer under the Securities Act and such
state laws; ii. The Granted Interests and CARET Units are “restricted
securities” as that term is defined in Rule 144 promulgated under the Securities
Act; iii. The Participant may not sell, transfer, assign, pledge or otherwise
dispose of or encumber the Granted Interests or CARET Units except as allowed
under the provisions of the LLC Agreement and the Plan; iv. Only CARET Issuer
can register the CARET Units under the Securities Act and applicable state
securities laws, but it is not anticipated that the CARET Units will be
registered in any event; v. CARET Issuer has not made any representations to the
Participant that CARET Issuer will register the CARET Units under the Securities
Act or any applicable state securities laws, or any representations with respect
to compliance with any exemption therefrom; vi. The Participant is aware of the
conditions restricting the sale or transfer of the Granted Interests under the
LLC Agreement and the CARET Units under the CARET LLC Agreement, the Securities
Act and applicable state securities laws; vii. CARET Issuer may, from time to
time, make “stop transfer” notations in its transfer record to ensure compliance
with the Securities Act and any applicable state securities laws, and any
additional restrictions imposed by state securities administrators; viii. The
CARET Units may be tokenized in accordance with the terms of the CARET LLC
Agreement, without the consent of Participant; ix. At the time and as a
condition of delivery of documents evidencing the Granted Interests, the
Participant will be deemed to have made all the representations and warranties
contained in this Section 6 with respect to such Granted Interests as a
condition of the delivery of such Granted Interests by Management LLC.



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar005.jpg]
(c) Noncontravention. The execution and the delivery of this Agreement by the
Participant, or the performance of the Participant’s obligations under this
Agreement, does not violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency or court to which the Participant is subject or
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel or require any notice under (with or without the giving of notice or
the lapse of time) its organizational documents or any agreement, contract,
lease, license, instrument or other arrangement to which the Participant is a
party or by which it is bound or to which any of its assets is subject. 7.
Transferability. The Participant may transfer, directly or indirectly, any
Granted Unit only in accordance with the terms set forth in the LLC Agreement
and the terms of the Plan. Any purported assignment, transfer or grant by the
Participant, directly or indirectly, of any Granted Unit in contravention of the
LLC Agreement, the CARET LLC Agreement, the Plan or this Agreement shall be null
and void ab initio. 8. Restrictive Covenants (a) Participant acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
accordingly agrees, in Participant’s capacity as an investor and equity holder
in the Company and its Affiliates to the restrictive covenants contained in
Exhibit D to this Agreement and incorporated herein by reference. Participant
acknowledges and agrees that the Company’s remedies at law for an actual or
threatened breach of any of the provisions of Exhibit D would be inadequate and
the Company would suffer irreparable damages as a result of such breach or
threatened breach. (b) The Participant agrees and hereby acknowledges that (i)
the provisions of this Section 8, including Exhibit D, and Section 11
(Confidentiality) of this Agreement do not impose a greater restraint than is
necessary to protect the Confidential Information (as defined in Section 11),
goodwill or other business interests of the Company and its Affiliates, (ii)
such provisions contain reasonable limitations as to time and scope of activity
to be restrained, (iii) such provisions are not harmful to the general public,
(iv) such provisions are not unduly burdensome to the Participant, and (v) the
consideration provided hereunder is sufficient to compensate the Participant for
the restrictions contained in such provisions. (c) The Participant acknowledges
that each of the covenants in this Section 8, including Exhibit D, has a unique,
very substantial and immeasurable value to the Company and its Affiliates, that
the Participant has sufficient assets and skills to provide a livelihood while
such covenants remain in force and that, as a result of the foregoing, in the
event that the Participant breaches such covenants, monetary damages would be an
insufficient remedy for the Company and equitable enforcement of the covenant
would be proper. Participant agrees that, in the event of such a breach or
threatened breach by Participant and in addition to any remedies at law, the
Company, without posting any bond or other security, shall be entitled to cease
making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar006.jpg]
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available, without
the necessity of showing actual monetary damages or the posting of a bond or
other security. If, notwithstanding this provision, a court finds a bond is
required, the parties agree that One Thousand Dollars ($1,000.00) is adequate
for any bond that need be posted. (d) The Participant and the Company further
agree that, in the event that any provision of this Section 8, including Exhibit
D, is determined by any court of competent jurisdiction to be unenforceable by
reason of its being extended over too great a time, too large a geographic area
or too great a range of activities, that provision will be deemed to be modified
to permit its enforcement to the maximum extent permitted by law. (e) The
Participant acknowledges and agrees that (i) the Participant has received
substantial consideration in connection with the transactions resulting in the
Participant receiving the Granted Interests and (ii) the covenants set forth in
this Section 8, including Exhibit D, and in Section 11 (Confidentiality) of this
Agreement, are necessary for the protection and preservation of the value and
the goodwill of the Business and to protect the Company’s confidential
information or trade secrets and agrees that such covenants are reasonable and
valid in geographical and temporal scope and in all other respects. 9. Clawback.
In the event the Board of Directors of the Company determines that the
Participant has engaged in fraud, willful misconduct or a violation of Company
policy that (a) caused or otherwise contributed materially to the need for a
material restatement or adjustment of the Company’s financial results within two
(2) years after the period presented, or (b) caused or otherwise contributed
materially to a material negative revision of a financial or operating measure
on the basis of which incentive compensation was awarded or paid to such covered
executive, the Company’s Board of Directors will review the award of Granted
Interests pursuant to this Agreement and all other performance-based
compensation awarded to or earned by the Participant during fiscal periods
materially affected by the restatement or adjustment or negative revision. For
this purpose, “performance-based compensation” includes annual cash incentive
bonus awards and all forms of equity-based incentive compensation. If the Board
of Directors determines that the performance-based compensation would have been
materially lower if it had been based on the restated, adjusted or revised
results, the Board of Directors may, to the extent permitted by applicable law,
require the Participant to forfeit and repay to the Company of any portion of
such performance-based compensation as it deems appropriate after a review of
all relevant facts and circumstances. 10. Section 83(b) Election. As a condition
subsequent to the issuance of the Granted Interests pursuant to this Agreement,
the Participant shall execute and deliver to CARET Issuer and the Internal
Revenue Service (the “IRS”) no later than the thirty (30) days following the
Date of Grant, a valid election under Section 83(b) of the Code (the “83(b)
Election”), in the form attached hereto as Exhibit E. The Participant
understands that under Section 83 of the Code, regulations promulgated
thereunder, and certain IRS administrative announcements in the absence of an
effective election under Section 83(b) of the Code, the excess of the fair
market value of the Granted Interests on the date on which any forfeiture
restrictions applicable to such Granted Interests lapse over the price paid for
the Granted Interests (which is $0) may be



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar007.jpg]
reportable as ordinary income at that time. For this purpose, the term
“forfeiture restrictions” means the restrictions on transferability and the
vesting conditions imposed under this Agreement. The Participant understands
that (a) in making the 83(b) Election, the Participant may be taxed at the time
the Granted Interests are acquired hereunder to the extent the fair market value
of the Granted Interests exceeds the purchase price for such Granted Interests
and (b) in order to be effective, the 83(b) Election must be filed with the IRS
within thirty (30) days after the Date of Grant. The Participant hereby
acknowledges that (i) the foregoing description of the tax consequences is not
intended to be a complete analysis of all possible tax consequences of the
Granted Interests and, among other things, does not address state, local or
foreign income and other tax consequences or all tax considerations that might
be relevant to the Participant in light of his or her circumstances or if he or
she is subject to special tax rules, (ii) neither Management LLC nor CARET
Issuer has provided, and hereby is not providing, the Participant with legal or
tax advice, and has urged the Participant to consult his or her own tax advisor
with respect to the taxation consequences of the Granted Interests and (iii)
CARET Issuer has not advised the Participant to rely on any determination by it
or its representatives as to the fair market value specified in the 83(b)
Election and will have no liability to the Participant if the actual fair market
value of the Granted Interests on the Date of Grant exceeds the amount specified
in the 83(b) Election. 11. Confidentiality. The Participant acknowledges that,
in connection with the Participant’s employment, the Participant has acquired or
had access to non-public information that the Company treats as proprietary or
confidential, including, without limitation, information relating to the
Company’s business, operations, assets, investments, strategic plans, customers
and borrowers (“Confidential Information”). The Participant agrees to maintain
the confidentiality of such Confidential Information and not disclose or make
such Confidential Information available to any third party, without the prior
consent of the Company. This provision shall not apply to information which is
or becomes publicly known other than as a result of disclosure by the
Participant, or which was or is learned by the Participant from a third party
entitled to disclose it, or which the Participant is required to disclose by
court order or order of a regulatory authority or by compulsory subpoena.
Nothing in this Agreement prohibits Participant from reporting an event that
Participant reasonably and in good faith believes is a violation of law to the
relevant law-enforcement agency (such as the Securities and Exchange Commission
or Department of Labor), requires notice to or approval from the Company before
doing so, or prohibits Participant from cooperating in an investigation
conducted by such a government agency. This may include a disclosure of trade
secret information provided that it must comply with the restrictions in the
Defend Trade Secrets Act of 2016 (“DTSA”). The DTSA provides that no individual
will be held criminally or civilly liable under Federal or State trade secret
law for the disclosure of a trade secret that: (i) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (ii) is made in a complaint or other document if
such filing is under seal so that it is not made public. Also, an individual who
pursues a lawsuit for retaliation by an employer for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except as permitted by court order.



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar008.jpg]
12. Becoming a Member of CARET Issuer. As a condition precedent to the issuance
of the Granted Interests pursuant to this Agreement, the Participant shall
execute and deliver to Management LLC a joinder to the LLC Agreement in the form
attached hereto as Exhibit F, together with such other documents as Management
LLC may require, evidencing such the Participant’s agreement to be admitted as a
limited member of Management LLC and to be bound by and to adhere to the terms
of the LLC Agreement. 13. LLC Agreement. Neither the adoption of the Plan nor
the grant of the Granted Interests shall restrict in any way the adoption of any
amendment to the LLC Agreement. 14. Notices. Any notice necessary under this
Agreement shall be addressed to Management LLC at its principal executive office
and to the Participant at the address appearing in the personnel records of
Management LLC (or one of its Affiliates) for the Participant or to either party
at such other address as either party hereto may hereafter designate in writing
to the other. Any such notice shall be deemed effective upon receipt thereof by
the addressee. 15. Incorporation of the Plan and LLC Agreement. By entering into
this Agreement, the Participant agrees and acknowledges that (a) the Participant
has received and read a copy of the Plan and the LLC Agreement and (b) the
Granted Interests are subject to the Plan and the LLC Agreement, the terms and
provisions of which Plan and LLC Agreement are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. In the event of a conflict between any term
or provision contained herein or the Plan and a term or provision of the LLC
Agreement, the applicable terms and provisions of the LLC Agreement will govern
and prevail. 16. Certain Specific Acknowledgements. Without limiting the
provisions of Section 13, the Participant acknowledges that the Granted
Interests are subject to the Plan and LLC Agreement provisions under which (a)
in certain circumstances, an adjustment may be made to the number of Granted
Interests, and (b) the Company, the Partnership and CARET Management have full
discretion to interpret and administer the Plan, the LLC Agreement and this
Agreement, and its judgments are final, conclusive and binding. 17. No Right to
Continued Service. Neither the Plan nor this Agreement shall be construed as
giving the Participant the right to be retained in the employ of, or in any
other continuing relationship with, CARET Issuer, the Manager or any of their
respective Affiliates. 18. Tax Withholding. The Participant shall be required to
pay to Management LLC or the applicable Affiliate, and Management LLC and its
Affiliates shall have the right and are hereby authorized to withhold from any
payment due or transfer made under this Agreement, under the Plan or from any
other amount owing to a Participant (including in connection with any
transfers), the amount (in cash, securities or other property) of any applicable
Federal, state, local or foreign withholding taxes in respect of an Granted
Unit, or any payment or transfer under this Agreement or the Plan. Management
LLC and its Affiliates shall have the right and are hereby authorized to take
such other action as may be necessary in the opinion of the Management LLC to
satisfy all obligations for the payment of such withholding taxes.



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar009.jpg]
Management LLC acknowledges that, absent a change in applicable law, the
Participant intends to value the Granted Interests using the “liquidation value”
of such Granted Interests, and that consistent with the intention of the Granted
Interests to constitute a “profits interest,” the Participant intends the value
of the Granted Interests to be $0 upon grant. Management LLC and its Affiliates
agree to withhold taxes in a manner consistent with this treatment unless
otherwise required by applicable Law. 19. Severability. If any provision of this
Agreement is, becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or as to any Person or the Granted Interests, or would
disqualify the Granted Interests under any law deemed applicable by Management
LLC, such provision shall be construed or deemed amended to conform to the
applicable Laws, or if it cannot be construed or deemed amended without, in the
determination of Management LLC, materially altering the intent of this
Agreement, such provision shall be stricken as to such jurisdiction, Person or
the Granted Interests and the remainder of this Agreement and the Granted
Interests shall remain in full force and effect. 20. Governing Law; Disputes.
(a) The validity, construction and effect of this Agreement and any rules and
regulations relating to the Plan and this Agreement shall be determined in
accordance with the laws of the state of New York applicable to agreements made
and to be performed entirely within such jurisdiction (b) Except as otherwise
specifically provided herein, each Participant (as a condition of participation
in the Plan and receipt of Granted Interests ) and Management LLC each hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York (or, if subject matter jurisdiction
in that court is not available, in any state court located within the Borough of
Manhattan, New York) over any dispute arising out of or relating to the Plan and
this Agreement. Except as otherwise specifically provided in this Section 20(b)
the Participant and CARET Issuer each undertake not to commence any suit, action
or proceeding arising out of or relating to the Plan and this Agreement in a
forum other than a forum described in this Section 20(b); provided, however,
that nothing herein shall preclude Management LLC from bringing any suit, action
or proceeding in any other court for the purposes of enforcing the provisions of
this Section 20(b) or enforcing any judgment obtained by Management LLC. The
agreement to the forum described in Section 20(b) above is independent of the
law that may be applied in any suit, action, or proceeding and the Participant
and Management LLC each agree to such forum even if such forum may under
applicable law choose to apply non-forum law. The Participant and Management LLC
each hereby waive, to the fullest extent permitted by applicable law, any
objection which they now or hereafter have to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in Section 20(b) above, and agree that they shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court. The Participant and Management LLC each agree that, to the
fullest extent permitted by applicable law, a final and non-appealable judgment
in any suit, action or proceeding brought in any



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar010.jpg]
applicable court described in Section 20(b) above shall be conclusive and
binding upon the parties and may be enforced in any other jurisdiction. The
Participant and Management LLC each hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of or relating to the Plan and
this Agreement. 21. Successors and Assigns. This Agreement shall be binding
upon, and inure to the benefit of, the Company, its successors and assigns, and
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. This
Agreement, including the restrictions on Participant’s activities set forth
herein, also apply to any parent, subsidiary, affiliate, successor and assign of
the Company to which Participant provides services or about which Participant
receives Confidential Information. The Company shall have the right to assign
this Agreement at its sole election without the need for further notice to or
consent by Participant. 22. Survival, All Duties Preserved. Nothing in this
Agreement limits or reduces any common law or statutory duty the Participant
owes to the Company, nor does this Agreement limit or eliminate any remedies
available to the Company for a violation of such duties. This Agreement will
survive the expiration or termination of Participant’s employment with the
Company and/or any assignee hereunder and shall, likewise, continue to apply and
be valid notwithstanding any change in the Participant’s duties,
responsibilities, position, or title. 23. Signature in Counterparts. This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. [Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar011.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above. CARET Ventures LLC, a Delaware limited liability company
By: _____________________________ CARET Management Holdings LLC, a Delaware
limited liability company By: _____________________________ Safehold Operating
Partnership LP, a Delaware limited partnership By: _____________________________
Safehold Inc., a Maryland corporation By: _____________________________
Participant: _________________________________ «Name»



--------------------------------------------------------------------------------



 
[caretprofitsinterestawar012.jpg]
List of Exhibits Exhibit A - CARET Performance Incentive Plan Exhibit B -
Limited Liability Company Agreement of CARET Management Holdings LLC dated as of
August 16, 2018 Exhibit C – Vesting of the Granted Interests Exhibit D –
Restrictive Covenants Exhibit E – 83(b) Election For



--------------------------------------------------------------------------------



 